DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgement is made of the amendment received on 06/06/2022.

Allowable Subject Matter
3.	Claims 1-12 are allowed.
4.	The following is a statement of reasons for allowable subject matter:
The prior art of record, Mishra et al. does not teach or suggest a first quadrature modulator, comprising: a first mixer; and a second mixer, wherein the first mixer and the second mixer are configured to: multiply a received first in-phase signal and a quadrature signal by a carrier signal provided by a carrier clock generator; and generate a first portion of an output signal; a second quadrature modulator, comprising: a third mixer; and a fourth mixer, wherein the third mixer and the fourth mixer are configured to multiply a received second in-phase signal and a quadrature signal by a carrier signal provided by the carrier clock generator; and generate a second part of the output signal; wherein the output signal is transmitted to an antenna and wherein the transmitter is configured to: operate in a 4-phase operation mode or operate in an 8-phase operation mode; 2in the 4-phase operation mode, the carrier signal provided by the carrier clock generator is a 4-phase clock signal; in the 8-phase operation mode, the carrier signal provided by the carrier clock generator is an 8-phase clock signal; in the 4-phase mode of operation, the first portion of the output signal is configured to be output and the second portion of the output signal is configured to be off, and in the 8-phase operation mode, the first portion of the output signal and the second portion of the output signal are configured to be output after being summed. 

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mishra et al. (US 20130300489) disclose an adaptable mixer device is operable in a first mode and a second mode and includes a first set of mixer units operable in the first mode and a second set of mixer units operable in the second mode. The second set of mixer units includes at least one mixer unit that is common to both the first set of mixer units and the second set of mixer units. The second set of mixer units also includes a plurality of mixer units that are not in the first set of mixer units. Similarly, the first set of mixer units including a plurality of mixer units that are not in the second set of mixer units.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/Primary Examiner, Art Unit 2631